ORDER

PER CURIAM.
Joy Ngumoha (“wife”) appeals from the judgment of the trial court amending the division of property in the dissolution of marriage decree. Wife contends that the trial court erred by permitting Morhans Ngumoha (“husband”) to act pro se and file a motion to amend the judgment while he still retained counsel. Wife further asserts that the trial court did not have jurisdiction to amend the judgment because husband’s pro se motion to amend was not properly before the court, and the court could not amend the judgment on its own motion because it did so more than thirty days after the judgment was entered. Husband had filed a motion to discharge his attorney, and attorney had filed a motion to withdraw prior to the trial court’s ruling on the motion to amend judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).